303 N.Y. 408 (1952)
In the Matter of Lynch's Builders Restaurant, Inc., Respondent,
v.
John F. O'Connell et al., Constituting The State Liquor Authority, Appellants.
Court of Appeals of the State of New York.
Argued December 6, 1951.
Decided January 24, 1952
Alvin McKinley Sylvester and Charles W. Chattaway for appellants.
Melvin L. Krulewitch and Barnet V. Kaufman for respondent.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ., concur.
*410Per Curiam.
In a proceeding brought under article 78 of the Civil Practice Act to review a determination of an administrative agency, it is sufficient that the record contain "substantial evidence" to support it. (See, e.g., Matter of Humphrey v. State Ins. Fund, 298 N.Y. 327, 331-332; Matter of Miller v. Kling, 291 N.Y. 65, 69.) In the case before us, ample proof was adduced before the State Liquor Authority  and it was not rendered less effective or less probative because the criminal charge based upon some of it had been dismissed in a magistrate's court (see Matter of Cohen v. Board of Regents, 299 N.Y. 582, affg. 274 App. Div. 952; Schindler v. Royal Ins. Co., 258 N.Y. 310, 312-313; Matter of Garvey v. O'Connell, 271 App. Div. 766)  to warrant the Authority (1) in finding that the licensee actually knew or should have known, had reasonable diligence been exercised, that homosexual activities were being carried on in its premises, and (2) in concluding that such licensee had suffered or permitted the premises to become "disorderly" in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law. (See Matter of Avon Bar & Grill v. O'Connell, 301 N.Y. 150, 153.)
The order of the Appellate Division should be reversed and the determination of the State Liquor Authority confirmed, with costs in this court and in the Appellate Division.
Order reversed, etc.